

117 HR 190 IH: Leave Ethanol Volumes at Existing Levels Act
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 190IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal certain amendments to the Clean Air Act relating to the expansion of the renewable fuel program, and for other purposes.1.Short titleThis Act may be cited as the Leave Ethanol Volumes at Existing Levels Act or the LEVEL Act.2.Repeal of expansion of Renewable Fuel Program(a)DefinitionsSection 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended to read as follows:(1)DefinitionsIn this section:(A)Cellulosic biomass ethanolThe term cellulosic biomass ethanol means ethanol derived from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis, including—(i)dedicated energy crops and trees;(ii)wood and wood residues;(iii)plants;(iv)grasses;(v)agricultural residues;(vi)fibers;(vii)animal wastes and other waste materials; and(viii)municipal solid waste.The term also includes any ethanol produced in facilities where animal wastes or other waste materials are digested or otherwise used to displace 90 percent or more of the fossil fuel normally used in the production of ethanol. (B)Waste derived ethanolThe term waste derived ethanol means ethanol derived from—(i)animal wastes, including poultry fats and poultry wastes, and other waste materials; or(ii)municipal solid waste.(C)Renewable fuel(i)In generalThe term renewable fuel means motor vehicle fuel that—(I)(aa)is produced from grain, starch, oilseeds, vegetable, animal, or fish materials including fats, greases, and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, or other biomass; or(bb)is natural gas produced from a biogas source, including a landfill, sewage waste treatment plant, feedlot, or other place where decaying organic material is found; and(II)is used to replace or reduce the quantity of fossil fuel present in a fuel mixture used to operate a motor vehicle.(ii)InclusionThe term renewable fuel includes—(I)cellulosic biomass ethanol and waste derived ethanol; and(II)biodiesel (as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f))) and any blending components derived from renewable fuel (provided that only the renewable fuel portion of any such blending component shall be considered part of the applicable volume under the renewable fuel program established by this subsection).(D)Small refineryThe term small refinery means a refinery for which the average aggregate daily crude oil throughput for a calendar year (as determined by dividing the aggregate throughput for the calendar year by the number of days in the calendar year) does not exceed 75,000 barrels..(b)Renewable fuel programParagraph (2) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended as follows:(1)RegulationsClause (i) of subparagraph (A) is amended by striking the last sentence.(2)Applicable volumes of renewable fuelSubparagraph (B) is amended to read as follows:(B)Applicable volumeFor the purpose of subparagraph (A), the applicable volume of renewable fuel for each calendar year shall be 7,500,000,000 gallons..(c)Applicable percentagesParagraph (3) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(3)) is amended as follows:(1)In subparagraph (A), by striking each of calendar years 2005 through 2021 and inserting each calendar year.(2)In subparagraph (A), by striking transportation fuel, biomass-based diesel, and cellulosic biofuel and inserting gasoline.(3)In subparagraph (B)(i), by striking each of calendar years 2005 through 2021 and inserting each calendar year.(4)In subparagraph (B), by striking transportation fuel and inserting gasoline in clause (ii)(II).(d)Cellulosic biomass ethanol or waste derived ethanolParagraph (4) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(4)) is amended to read as follows:(4)Cellulosic biomass ethanol or waste derived ethanolFor the purpose of paragraph (2), 1 gallon of cellulosic biomass ethanol or waste derived ethanol shall be considered to be the equivalent of 2.5 gallons of renewable fuel..(e)Credit programParagraph (5) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(5)) is amended by striking subparagraph (E).(f)Waivers(1)In generalParagraph (7) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—(A)in subparagraph (A), by striking , by any person subject to the requirements of this subsection, or by the Administrator on his own motion; and(B)by inserting State before petition for a waiver in subparagraph (B).(2)Cellulosic biofuelParagraph (7) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended by striking subparagraph (D).(3)Biomass-based dieselParagraph (7) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended by striking subparagraphs (E) and (F).(g)Periodic ReviewsSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by striking paragraph (11).(h)Savings clauseSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by striking paragraph (12).(i)RegulationsSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by striking paragraph (2) of subsection (v).(j)Other provisions(1)Environmental and resource conservation impactsSection 204(b) of the Energy Independence and Security Act of 2007 (Public Law 110–140) is repealed.(2)Effective date, savings provision, and transition rulesSection 210 of the Energy Independence and Security Act of 2007 (Public Law 110–140) is repealed.(k)Effective dateThe amendments made by this section shall take effect on January 1 of the first calendar year following the date of enactment of this Act.(l)Estimates for first calendar yearPrior to January 1 of the first calendar year following the date of enactment of this Act—(1)the Administrator of the Energy Information Administration shall provide to the Administrator of the Environmental Protection Agency an estimate, under section 211(o)(3) of the Clean Air Act, as amended by this Act, with respect to such calendar year, of the volumes of gasoline projected to be sold or introduced into commerce in the United States; and(2)based on the estimate provided under paragraph (1), the Administrator of the Environmental Protection Agency shall determine and publish in the Federal Register, with respect to such calendar year, the renewable fuel obligation for such calendar year under section 211(o)(3) of the Clean Air Act, as amended by this Act.3.Prohibition of authorization of higher ethanol blends(a)ProhibitionNotwithstanding any provision of the Clean Air Act (42 U.S.C. 7401 et seq.), the Administrator of the Environmental Protection Agency may not permit or authorize (including by granting a waiver through the fuels and fuel additives waiver process under section 211(f)(4) of such Act (42 U.S.C. 7545(f)(4))) the introduction into commerce of gasoline that—(1)contains greater than 10-volume-percent ethanol;(2)is intended for general use in conventional gasoline-powered onroad or nonroad vehicles or engines; and(3)is not, on or before the date of enactment of this Act—(A)registered in accordance with section 211(b) of such Act (42 U.S.C. 7545(b)); and(B)lawfully sold in the United States.(b)Repeal of existing waivers(1)In generalAny waiver described in paragraph (2) is repealed and shall have no force or effect.(2)WaiverA waiver described in this paragraph—(A)is a waiver granted pursuant to section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) prior to the date of enactment of this Act that permits or authorizes the introduction into commerce of gasoline that contains greater than 10-volume-percent ethanol for general use in conventional gasoline-powered onroad or nonroad vehicles or engines; and(B)includes the following:(i)Partial Grant and Partial Denial of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of the Administrator published at 75 Fed. Reg. 68094 (November 4, 2010).(ii)Partial Grant of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of the Administrator published at 76 Fed. Reg. 4662 (January 26, 2011).(3)ExceptionParagraph (1) shall not apply with respect to a waiver to the extent such waiver permits or authorizes the introduction into commerce of gasoline—(A)that is described in paragraph (2)(A); and(B)that is, on or before the date of enactment of this Act—(i)registered in accordance with section 211(b) of the Clean Air Act (42 U.S.C. 7545(b)); and(ii)lawfully sold in the United States.(c)StudyNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall conduct, and submit to Congress the results of, a comprehensive study on—(1)the effects of the introduction into commerce of an ethanol-gasoline blend described in subsection (b)(2)(A) on consumer products, including—(A)onroad and nonroad vehicles;(B)nonroad engines (such as lawn mowers); and(C)any other applicable gasoline-powered vehicles, engines, and devices;(2)the impact of an ethanol-gasoline blend described in subsection (b)(2)(A) on—(A)engine performance of conventional gasoline-powered onroad and nonroad vehicles and nonroad engines;(B)emissions from the use of the blend; and(C)materials compatibility and consumer safety issues associated with the use of such blend (including the identification of insufficient data or information for some or all of such vehicles and engines with respect to each of the issues described in this subparagraph and subparagraphs (A) and (B)); and(3)the ability of wholesale and retail gasoline distribution infrastructure, including bulk storage, retail storage configurations, and retail equipment (including certification of equipment compatibility by independent organizations), to introduce such an ethanol-gasoline blend into commerce without widespread intentional or unintentional misfueling by consumers.